Exhibit 10.29

 

409A Amendment

to the

East Carolina Bank

Director Supplemental Retirement Plan Director Agreement for

 

East Carolina Bank (“Bank”) and             (“Director”) originally entered into
the East Carolina Bank Director Supplemental Retirement Plan Director Agreement
(“Agreement”) on February 13, 2002. Pursuant to Subparagraph V (C) of the
Agreement, the Bank and the Director hereby adopt this 409A Amendment, effective
January 1, 2005.

 

RECITALS

 

This Amendment is intended to bring the Agreement into compliance with the
requirements of Internal Revenue Code Section 409A. Accordingly, the intent of
the parties hereto is that the Agreement shall be operated and interpreted
consistent with the requirements of Section 409A. Therefore, the following
changes shall be made:

 

1.   Subparagraph I (I), “Change of Control”, shall be deleted in its entirety
and replaced with the following Subparagraph I (I):

 

Change in Control:

 

“Change in Control” shall mean a change in ownership or control of the Bank as
defined in Treasury Regulation §1.409A-3(i)(5) or any subsequently applicable
Treasury Regulation.

 

2.   The following provision regarding “Separation from Service” distributions
shall be added as a new subparagraph (K) under Section I, as follows:

 

Separation from Service:

 

Notwithstanding anything to the contrary in this Agreement, to the extent that
any benefit under this Agreement is payable upon a “Termination of Employment,”
“Termination of Service,” or other event involving the Director’s cessation of
services, such payment(s) shall not be made unless such event constitutes a
“Separation from Service” as defined in Treasury Regulations
Section 1.409A-1(h).

 

3.   Subparagraph II (A), “Retirement Benefits”, shall be amended to insert the
word “annually” after the word “paid” in the second sentence.

 

4.   Subparagraph II (B), “Termination of Service”, shall be amended to insert
the word “annually” after the word “paid” in the second sentence.

 

5.   Subparagraph II (E), “Disability Benefit”, shall be deleted in its entirety
and replaced with the following Subparagraph II (E):

 

Disability Benefit:

 

In the event the Director becomes Disabled, as defined herein, the Director,
upon submission of written documentation and verification of Disability
satisfactory to the Bank, shall receive one hundred percent (100%) of the
benefit amount provided in Subparagraph II (A) above in the same form and with
the same timing, except that payments shall commence upon the Director’s
attaining Normal Retirement Age. “Disability” shall mean Director: (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering directors of the Bank. Medical
determination of Disability may be made by either the Social Security
Administration or by the provider of an accident or health plan covering
employees of the Bank, provided that the definition of Disability applied under
such Disability insurance program complies with the requirements of
Section 409A. Upon the request of the Plan Administrator, the Director must
submit proof to the Plan Administrator of Social Security Administration’s or
the provider’s determination.



--------------------------------------------------------------------------------

6.   Subparagraph II (G), “Long Term Care Policy Option”, shall be deleted in
its entirety and intentionally left blank.

 

7.   A new Subparagraph II (H) shall be added as follows:

 

Restriction on Timing of Distribution:

 

Notwithstanding any provision of this Agreement to the contrary, distributions
under this Agreement may not commence earlier than six (6) months after the date
of a Separation from Service (as described under the “Separation from Service”
provision herein) if, pursuant to Internal Revenue Code Section 409A, the
participant hereto is considered a “specified employee” (under Internal Revenue
Code Section 416(i)) of the Bank if any stock of the Bank is publicly traded on
an established securities market or otherwise. In the event a distribution is
delayed pursuant to this Section, the originally scheduled distribution shall be
delayed for six (6) months, and shall commence instead on the first day of the
seventh month following Separation from Service. If payments are scheduled to be
made in installments, the first six (6) months of installment payments shall be
delayed, aggregated, and paid instead on the first day of the seventh month,
after which all installment payments shall be made on their regular schedule. If
payment is scheduled to be made in a lump sum, the lump sum payment shall be
delayed for six (6) months and instead be made on the first day of the seventh
month.

 

8.   Section IV, “Change of Control”, shall be deleted in its entirety and
replaced with the following Section IV:

 

CHANGE IN CONTROL

 

Upon a Change in Control (Subparagraph I [I]), the Director shall receive the
benefits promised in Subparagraph II (A) of this Director Plan in the same form
and with the same timing, except that payments shall commence upon the
Director’s attaining Normal Retirement Age. The Director will also remain
eligible for all promised death benefits in this Director Plan. In addition, no
sale, merger, or consolidation of the Bank shall take place unless the new or
surviving entity expressly acknowledges the obligations under this Director Plan
and agrees to abide by its terms.

 

9.   A new Subparagraph V (K) shall be added as follows:

 

Certain Accelerated Payments:

 

The Bank may make any accelerated distribution permissible under Treasury
Regulation 1.409A-3(j)(4) to the Director of deferred amounts, provided that
such distribution(s) meets the requirements of Section 1.409A-3(j)(4).

 

10.   A new Subparagraph V (L) shall be added as follows:

 

Subsequent Changes to Time and Form of Payment:

 

The Bank may permit a subsequent change to the time and form of benefit
distributions. Any such change shall be considered made only when it becomes
irrevocable under the terms of the Agreement. Any change will be considered
irrevocable not later than thirty (30) days following acceptance of the change
by the Plan Administrator, subject to the following rules:

 

  (1)   the subsequent deferral election may not take effect until at least
twelve (12) months after the date on which the election is made;

 

  (2)   the payment (except in the case of death, disability, or unforeseeable
emergency) upon which the subsequent deferral election is made is deferred for a
period of not less than five (5) years from the date such payment would
otherwise have been paid; and

 

  (3)   in the case of a payment made at a specified time, the election must be
made not less than twelve (12) months before the date the payment is scheduled
to be paid.

 

Therefore, the foregoing changes are agreed to.

 

 

For the Bank

         Director

Date                                       
                                                                   

         Date                                       
                                                                   

 

2